internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 3-plr-132307-01 date date number release date index number legend company date country dear this letter responds to your submission dated date and subsequent correspondence requesting a ruling under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations that company be permitted to elect to be classified as a partnership pursuant to sec_301_7701-3 effective date facts according to the information submitted company was formed on date as a sociedad de responsabilidad limitada de capital variable srl under the laws of country company is not classified as a corporation under sec_301_7701-2 or each member of company has limited_liability as defined under sec_301_7701-3 thus unless company elects otherwise it is classified as an association under the default rules of sec_301_7701-3 company intended to elect to be treated as a partnership for u s tax purposes as of date however company inadvertently failed to timely file form_8832 entity classification election law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes elections are necessary only when an eligible_entity does not want to be classified under the default classification or when an eligible_entity chooses to change its classification sec_301_7701-3 provides that unless the entity elects otherwise a foreign eligible_entity is classified as an association if all members have limited_liability sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 with the appropriate service_center under sec_301_7701-3 this election will be effective plr-132307-01 on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the date specified on form_8832 cannot be more than days prior to the date on which the election is filed and can not be more than months after the date on which the election is filed under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusion based solely on the facts submitted and the representations made good cause has been shown and the other requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result company has days from the date of this ruling to file a form_8832 to change its classification as of date a copy of this letter should be attached with the election and is included for that purpose except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to the representatives enclosures copy of this letter copy for sec_6110 purposes sincerely paul f kugler associate chief_counsel passthroughs and special industries
